



Exhibit 10.4
LONESTAR RESOURCES US INC.
CHANGE IN CONTROL SEVERANCE PLAN
I.
PURPOSE

The purpose of this Lonestar Resources US Inc. Change in Control Severance Plan
(the “Plan”) is to encourage employees of Lonestar Resources US Inc. (together
with any successor, the “Company”) and its subsidiaries to remain in the employ
of the Employer by providing, among other things, severance protections to such
employees in the event their employment is terminated under the circumstances
described in this Plan.
II.
DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings set forth
below:
A.“Administrator” means the Committee or any other committee designated by the
Board to administer the Plan.
B.    “Affiliate” means with respect to any person or entity, any other person
or entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity. For purposes of this definition, “control,” when used with respect to
any person or entity, means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
C.     “Base Salary” means, with respect to any Participant, the Participant’s
base salary at the rate in effect on the Participant’s Termination Date,
disregarding for this purpose any decrease in base salary that provides a basis
for Good Reason.
D.    “Board” means the Board of Directors of the Company.
E.    “Cause” means, with respect to a Participant, the Participant’s (i)
refusal to perform substantially the Participant’s duties with the Employer
(other than any such failure resulting from incapacity due to physical or mental
illness), which failure remains uncured for thirty (30) days following notice
thereof delivered to the Participant by the Employer, (ii) willful engagement in
conduct that is materially injurious to the Company or its Affiliate or (iii)
commission of a crime or an act of fraud, theft, misappropriation or
embezzlement that could reasonably be expected to materially impair the
Participant’s ability to substantially perform the Participant’s duties with the
Employer. No act of the Participant will be considered “willful” unless it is
done by the Participant without a reasonable belief that the act was in the best
interests of the Company and its Affiliates.
F.    “Change in Control” means a “Change in Control” as defined in the IAP.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any amount which constitutes or provides for the deferral
of compensation and is subject to Section






US-DOCS\102823700.8

--------------------------------------------------------------------------------





409A, the transaction or event with respect to such amount must also constitute
a “change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5) to the extent required by Section 409A.
G.     “CIC Protection Period” means the period of time beginning on the first
occurrence of the Change in Control and lasting through the two-year anniversary
of the occurrence of the Change in Control. The CIC Protection Period shall also
include the two and one-half month period before the occurrence of the Change in
Control if a Qualifying Termination occurs during such period and the Change in
Control occurs.
H.    “CIC Severance Formula” means, with respect to a Participant, the formula
set forth in the Participant's Eligibility Notification that is used to
determine the amount of severance that the Participant may receive if a
Qualifying Termination occurs.
I.    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and the regulations promulgated
thereunder, as in effect from time to time.
J.    “Committee” means the Compensation Committee of the Board.
K.    “Effective Date” means the date this Plan was approved by the Board.
L.    “Eligibility Notification” means the agreement delivered by the Company to
the Participant informing the Participant of the Participant’s participation in
the Plan.
M.    “Employer” means, with respect to a Participant, the Company and its
subsidiary that employs the Participant.
N.    “Good Reason” means, with respect to a Participant, the occurrence of any
of the following without the Participant’s prior written consent: (i) a material
diminution in the Participant’s responsibilities, authority and duties as an
employee of the Employer, (ii) a material reduction in Participant’s base salary
or target annual bonus opportunity, (iii) a requirement by the Employer that the
Participant relocate the Participant’s principal location of employment to a
location that is more than fifty (50) miles from the Participant’s principal
work location as of the occurrence of the first Change in Control following the
Effective Date or (iv) the Company’s failure to cause a Successor to assume the
liabilities under this Plan as required under Section VI; provided that with
respect to the events described in clauses (i) through (iii), no Good Reason
will have occurred unless and until (x) the Participant has provided the
Employer, within ninety (90) days of the Participant’s knowledge of the
occurrence of the facts and circumstances underlying the Good Reason event,
notice stating with reasonable specificity the applicable facts and
circumstances constituting Good Reason, (y) the Participant has provided the
Employer with an opportunity to cure, and the Employer has not cured, the same
within thirty (30) days after the receipt of such notice and (z) the Participant
terminates the Participant’s employment within one-hundred eighty (180) days
after the end of the cure period.
O.    “IAP” means the Company’s Amended and Restated 2016 Incentive Award Plan.


2


US-DOCS\102823700.8

--------------------------------------------------------------------------------





P.    “Qualifying Termination” means, with respect to a Participant, a
termination of the Participant’s employment with the Employer by the Employer
without Cause or by the Participant for Good Reason, in either case, which
occurs during the CIC Protection Period.
Q.    “Section 409A” means Section 409A of the Code.
R.    “Successor” means any employer (whether or not the employer is an
Affiliate of the Company) which acquires (through merger, consolidation,
reorganization, transfer, sublease, assignment or otherwise) all or
substantially all of the business or assets of the Company or of a division or
business of the Company.
S.    “Termination Date” means, with respect to a Participant, the date on which
a termination of the Participant’s employment is effective.
III.
ELIGIBILITY

The participants in this Plan (“Participants”) are all regular U.S. full-time
employees of the Company and its direct and indirect subsidiaries.
IV.
BENEFITS

Upon termination of a Participant’s employment with the Employer for any reason,
the Participant will be entitled to receive payment of any earned but unpaid
Base Salary and any other amounts or benefits, including accrued paid time off
to the extent payable upon termination pursuant to the Employer’s policies,
under the Employer’s employee benefit plans, programs or arrangements to which
the Participant is entitled pursuant to the terms of such plans, programs or
arrangements or applicable law, payable in accordance with the terms of such
plans, programs or arrangements or as otherwise required by applicable law
(collectively, “Accrued Rights”).
If a Participant experiences a Qualifying Termination, then subject to Sections
V, VI and VII, the Participant will be entitled to receive the following
payments and benefits:
A.    A cash payment, paid in a single installment within thirty (30) days
following the Termination Date, equal to the amount determined pursuant to the
CIC Severance Formula (the “Severance Payments”);
B.    All unvested equity or equity-based awards under any Company equity
compensation plans shall immediately become 100% vested and any stock options or
stock appreciation rights shall remain exercisable for the entire regular term
thereof (subject to the general terms and conditions of the IAP or successor
equity plan); provided that, unless a provision more favorable to the
Participant is included in an applicable award agreement or the agreements
governing the applicable Change in Control, any such awards that are subject to
performance-based vesting conditions shall only be payable subject to the
attainment of the performance measures for the applicable performance period as
provided under the terms of the applicable award agreement.
V.
RELEASE OF CLAIMS



3


US-DOCS\102823700.8

--------------------------------------------------------------------------------





Notwithstanding any provision of this Plan to the contrary, any payments and
benefits provided to a Participant under this Plan, other than the Accrued
Rights, shall be subject to and contingent upon the Participant’s execution and
delivery following the Termination Date of a general waiver and release of
claims substantially in the form attached hereto as Exhibit A.
VI.
SUCCESSORS

The Company will require any Successor that does not assume the Employer’s
obligations under this Plan by operation of law to expressly assume and agree to
perform this Plan in the same manner and to the same extent that the Employer
would be required to perform if no such succession had taken place.
VII.
TAX MATTERS

1.
Withholding

The Employer may deduct and withhold from any amounts payable under this Plan
such federal, state, local, foreign or other taxes as are required to be
withheld pursuant to any applicable law or regulation.
2.
Non-Qualified Deferred Compensation

The payments and benefits under this Plan are intended to comply with or be
exempt from Section 409A and, accordingly, to the maximum extent permitted, this
Plan shall be interpreted to be in compliance therewith. Notwithstanding any
provision of this Plan to the contrary, in the event that the Administrator
determines that any amounts payable hereunder will be immediately taxable to any
Participant under Section 409A, the Administrator may (without any obligation to
do so or to indemnify the Participant for failure to do so) (A) adopt such
amendments to this Plan or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect) that it determines
to be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Plan or the economic benefits of this Plan and (B)
take such other actions it determines to be necessary or appropriate to exempt
the amounts payable hereunder from Section 409A or to comply with the
requirements of Section 409A and thereby avoid the application of penalty taxes
thereunder.
Notwithstanding any provision of this Plan to the contrary, no termination or
other similar payments and benefits under this Plan will be payable to a
Participant unless the Participant’s termination of employment constitutes a
“separation from service” within the meaning of Section 409A (a “Separation from
Service”).
Notwithstanding any provision of this Plan to the contrary, if a Participant is
deemed by the Company at the time of the Participant’s Separation from Service
to be a “specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which the Participant is entitled
under this Plan is required in order to avoid a prohibited distribution under
Section 409A, such portion of the Participant’s benefits will not be provided to
the Participant prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Participant’s


4


US-DOCS\102823700.8

--------------------------------------------------------------------------------





Separation from Service or (ii) the date of the Participant’s death. As promptly
as possible following the expiration of the applicable Section 409A period, all
payments and benefits deferred pursuant to the preceding sentence will be paid
in a lump sum to a Participant (or the Participant’s estate), and any remaining
payments due to the Participant under this Plan will be paid as otherwise
provided herein.
A Participant’s right to receive any installment payments under this Plan shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.
VIII.
DURATION; TERMINATION; AMENDMENT; MODIFICATION

This Plan will become effective on the Effective Date. The Board or the
Administrator may amend, modify or terminate this Plan at any time; provided
that, except as otherwise provided in Section VII:
A.    No amendment, modification or termination may affect any right of any
Participant to claim benefits under this Plan as in effect prior to such
amendment, modification or termination with respect to a Termination Date that
occurs prior to the date of such amendment, modification or termination; and
B.    This Plan may not be amended or modified in any way that would materially
and adversely affect the rights of any Participant who has previously received
an Eligibility Notification at any time when a specific transaction that would
constitute a Change in Control is being actively considered or negotiated by the
Company.
C.    During the CIC Protection Period for a given Participant, this Plan may
not be amended or modified in any manner that decreases the payments or benefits
payable to the Participant or otherwise adversely affects the Participant’s
economic rights or terminated.
IX.
RELATION TO OTHER PLANS

Nothing in this Plan will prevent or limit a Participant’s continuing or future
participation in any plan, practice, policy or program provided by the Company
or any Affiliate thereof for which the Participant may qualify, nor will
anything in this Plan limit or otherwise affect any rights the Participant may
have under any contract or agreement with the Company or any Affiliate thereof.
Vested benefits and other amounts a Participant is otherwise entitled to receive
under any incentive compensation (including any equity award agreement),
deferred compensation, retirement, pension or other plan, practice, policy or
program of, or any contract or agreement with, the Company or any Affiliate
thereof shall be payable in accordance with the terms of each such plan,
practice, policy, program, contract or agreement, as the case may be. However,
the Severance Payments are not intended to duplicate any severance payments or
benefits that a Participant may be eligible to receive pursuant to any other
plan or arrangement of the Company or any individual employment or severance
agreement (collectively, the “Other Arrangements”). In the event the Severance
Payment become payable to a Participant pursuant to this Plan, the Participant
will be entitled to receive such Severance Payments in lieu of (and the
Participant will not receive severance payments or benefits under) the Other
Arrangements.


5


US-DOCS\102823700.8

--------------------------------------------------------------------------------





X.
NOTICES

All notices or other communications required or permitted by this Plan will be
made in writing and all such notices or communications will be deemed to have
been duly given when delivered or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company:
Lonestar Resources US Inc.
111 Boland Street

Suite 300
Fort Worth, Texas 76107
Attention: General Counsel
legal@lonestarresources.com


If to the Participant:
The Participant’s last known address as set forth in the Company’s records.

XI.
ADMINISTRATION

The Plan will be interpreted in accordance with its terms and their intended
meanings. However, the Administrator will have the discretion to interpret or
construe ambiguous, unclear, or implied (but omitted) terms in any fashion the
Administrator determines to be appropriate in its reasonable discretion, and to
make any findings of fact needed in the administration of the Plan. If, due to
errors in drafting, any Plan provision does not accurately reflect its intended
meaning, as demonstrated by consistent interpretations or other evidence of
intent, or as determined by the Administrator in its reasonable discretion, the
provision shall be considered ambiguous and shall be interpreted by the
Administrator in a manner consistent with its intent, as determined in the
reasonable discretion of the Administrator. The Administrator may amend the Plan
retroactively to cure any such ambiguity.
* * * * *





EXHIBIT A
Waiver and Release
This Waiver and Release (this “Release”) is granted effective as of the date
signed below by [___________] (“Participant”) in favor of Lonestar Resources US
Inc. (the “Company”). This is the Release referred to in Article V of that
certain Change of Control Severance Plan adopted by the Company effective as of
May 15, 2020 (the “Plan”). Capitalized terms not defined in this Release are as
defined in the Plan. Participant gives this Release in consideration of the
Company’s promises and covenants as recited in the Plan, with respect to which
this Release is an integral part. Participant agrees as follows:
1.    Release of the Company. Participant, individually and on behalf of
Participant’s successors, assigns, attorneys, and all those entitled to assert
Participant’s rights, now and forever hereby releases and discharges the Company
and its respective officers, directors, stockholders, trustees, employees,
agents, fiduciaries, parent corporations, subsidiaries, affiliates, estates,
successors, assigns and attorneys (the “Released Parties”), from any and all
claims, actions, causes of action, sums of money due, suits, debts, liens,
covenants, contracts, obligations, costs, expenses, damages, judgments,
agreements, promises, demands, claims for attorney’s fees and costs, or
liabilities whatsoever (collectively, “Claims”), in law or in equity, which
Participant ever had or now has against the Released Parties, including, without
limitation, any Claims arising by reason of or in any way connected with any
employment relationship which existed between the Company or any of its
affiliates and Participant. It is understood and agreed that this Release is
intended to cover all Claims, whether known or unknown, of any nature
whatsoever, including those which may be traced either directly or indirectly to
the aforesaid employment relationship, or the termination of that relationship,
that Participant has, had or purports to have, from the beginning of time to the
date of this Release, and including but not limited to Claims for employment
discrimination under federal or state law; Claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the Americans With
Disabilities Act, 42 U.S.C. § 12101 et seq.; Claims for statutory or common law
wrongful discharge; Claims arising under the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq.; Claims for attorney’s fees, expenses and costs; Claims for
defamation; Claims for emotional distress; Claims for wages or vacation pay;
Claims for benefits or that in any way relate to the design or administration of
any employee benefit program, including any claims arising under the Employee
Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; or Claims under any
other applicable federal, state or local laws or legal concepts.
2.    Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Participant agrees that by executing
this Release, he or she has released and waived any and all Claims he or she has
or may have as of the date of this Release under the Age Discrimination in
Employment Act, 29 U.S.C. §621, et seq. Participant acknowledges and agrees that
he or she has been, and hereby is, advised by the Company to consult with an
attorney prior to executing this Release. Participant further acknowledges and
agrees that the Company has offered Participant the opportunity, before
executing this Release, to consider this Release for a period of forty-five (45)
calendar days; and that the consideration Participant receives for this Release
is in addition to amounts to which Participant was already entitled. It is
further understood that this Release is not effective until seven (7) calendar
days after the execution of this Release and that Participant may revoke this
Release within seven (7) calendar days from the date of execution hereof.
Participant has read and understood the Plan, and it is incorporated herein by
reference. Participant was advised in the Plan as to the eligibility factors for
the Plan and the time limits applicable to the Plan. Because Participant’s
employment is ending as part of a group termination, Participant has received
the Older Workers Benefit Protection Act Notice, attached hereto as Appendix A,
which includes a list of the job titles and the ages of all employees eligible
or selected for the Plan and a list of the ages and job titles of employees in
the same job classification or organizational unit who are not eligible or
selected for the Plan.
3.    Release of Unknown Claims. Participant understands and agrees that this
Release is a full and final release covering all known and unknown, suspected or
unsuspected injuries, debts, Claims or damages which have arisen or may have
arisen from any matters, acts, omissions or dealings released in this Release.
Participant fully understand that if any fact with respect to any matter covered
in this Release is found hereinafter to be other than or different from the
facts believed by Participant to be true at the time of the execution of this
Release, Participant expressly accepts and assumes that this Release shall be
and remain effective, notwithstanding such difference in facts.
4.    Limited Exceptions to Release. The only exceptions to this Release of
Claims are with respect to (1) Severance Payments under the Plan; (2) such
Claims as may arise after the date this Release is executed; (3) any
indemnification obligations to Participant under the Company’s bylaws,
certificate of incorporation, Texas law or otherwise; (4) Participant’s vested
rights under the terms of employee benefit plans sponsored by the Company or its
affiliates; (5) an action to challenge the Release of Claims under the Age
Discrimination in Employment Act; (6) applicable Workers’ Compensation benefits
for occupational injuries or illnesses; and (7) any Claims which the controlling
law clearly states may not be released by private agreement. Furthermore,
notwithstanding anything herein to the contrary, this Release does not prevent
Participant from filing a charge with, or participating in any investigation
conducted by, the Equal Employment Opportunity Commission or from reporting
possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government agencies).
5.    Covenant Not to Sue. Participant agrees and covenants not to sue in any
local, state or federal court or any other court or tribunal for any Claims
released by this Release.
6.    Confidential Information. From and after the Termination Date (as defined
in the Plan), Participant shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any secret or confidential information, knowledge or data relating to
the Company or any affiliate and their respective businesses, which shall have
been obtained by Participant during Participant’s employment by the Company or
any affiliate, to anyone other than the Company and those designated by it.
Should Participant be contacted or served with legal process seeking to compel
Participant to disclose any such information, Participant agrees to notify the
General Counsel of the Company immediately, in order that the Company may seek
to resist such process if it so chooses. It is understood, however, that the
obligations of this Paragraph shall not apply to the extent that the aforesaid
matters become generally known to and available for use by the public other than
by acts by Participant or Participant’s representatives in violation of the Plan
or this Release. In accordance with 18 U.S.C. § 1833, the Company hereby
notifies Participant that, notwithstanding anything to the contrary herein: (a)
Participant shall not be in breach of this Release, and shall not be held
criminally or civilly liable under any federal or state trade secret law (i) for
the disclosure of a trade secret that is made in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal and (b) if
Participant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Participant may disclose the trade secret to
Participant’s attorney, and may use the trade secret information in the court
proceeding, if Participant files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.
7.    Non-Admission. The benefits provided under the Plan are not to be
construed as an admission of any liability whatsoever on the part of the Company
or any of the other Released Parties, by whom liability is expressly denied.
8.    Acknowledgement and Revocation Period. Participant has carefully read this
Release, has had the opportunity consult with counsel of Participant’s choice,
and is signing it voluntarily and knowingly. In order to be eligible for
benefits under the Plan, Participant must sign this Release and return it to the
Company’s General Counsel at the address set forth in Article X of the Plan no
earlier than the Participant’s Termination Date, and no later than 5:30 p.m.
Central Standard Time on 46th day following the later of (i) the date that
Participant received this Release or (ii) the Participant’s Termination Date.
Participant acknowledges that Participant has had at least forty‑five (45) days
from receipt of this Release to review it prior to signing or that, if
Participant is signing this Release prior to the expiration of such 45-day
period, Participant is waiving his or her right to review the Release for such
full 45-day period prior to signing it. Participant has the right to revoke this
Release solely with respect to Participant’s release of Claims under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act,
each as amended (the “ADEA Release”) within seven (7) days following the date
Participant executes it. In order to revoke this ADEA Release, Participant must
deliver notice of the revocation in writing to Company’s General Counsel before
the expiration of the seven (7) day period. However, if Participant revokes this
ADEA Release within such seven (7) day period, no severance payment pursuant to
Article IV(A) of the Plan will be payable to Participant under the Plan.
9.    No Revocation After Seven Days. Participant acknowledges and agrees that
this Release may not be revoked at any time after the expiration of the seven
(7) day revocation period. Participant further acknowledges and agrees that,
with the exception of an action to challenge the waiver of Claims under the Age
Discrimination in Employment Act, Participant shall not ever attempt to
challenge the terms of this Release, attempt to obtain an order declaring this
Release to be null and void, or institute litigation against the Company or any
other Released Party based upon a claim that is covered by the terms of the
Release contained herein, without first repaying all monies paid to him or her
under the Plan. Furthermore, with the exception of an action to challenge
Participant’s ADEA Release, if Participant does not prevail in an action to
challenge this Release, to obtain an order declaring this Release to be null and
void, or in any action against the Company or any other Released Party based
upon a Claim that is covered by the Release set forth herein, Participant shall
pay to the Company and/or the appropriate Released Party all of their costs and
attorneys’ fees incurred in their defense of Participant’s action.]
10.    Governing Law and Severability. This Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Texas. If any provision hereof is unenforceable or
is held to be unenforceable, such provision shall be fully severable, and this
document and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court or tribunal construing the
provisions shall add as a part hereof a provision as similar in terms and effect
to such unenforceable provision as may be enforceable, in lieu of the
unenforceable provision.
11.    Complete Agreement. This Release and the Plan set forth the entire
understanding and agreement between Participant and the Company concerning the
subject matter of this Release and supersede and invalidate any previous
agreements or contracts. No representations, inducements, promises or
agreements, oral or otherwise, which are not embodied herein, shall be of any
force or effect.
I have read and understood this Release (including the Plan, which incorporated
by reference), and I hereby AGREE TO and ACCEPT its terms and conditions.


   
Participant’s Printed Name
   
Participant’s Signature
   
Participant’s Signature Date






Appendix A
Older Workers Benefit Protection Act Disclosure Notice
[To be provided upon termination if applicable.]


    




6


US-DOCS\102823700.8